PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/791,369
Filing Date: 23 Oct 2017
Appellant(s): Nguyen, Tai, Dung



__________________
Tue Nguyen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 12, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 01/29/2021 from which the appeal is taken have been modified by an Appeal Brief conference.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-3 and 5, 9, 12-15, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimano (U.S. Patent No. 3,738,083).
Regarding claim 1, Shimano discloses a prefab house (Figs. 1-2 and 27) comprising multiple beams (45, Figs. 17 and 27-28), wherein the multiple beams form a frame of the prefab house (Fig. 27), wherein at least a beam of the multiple beams comprises a first attachment (45’), wherein the first attachment comprises a metal material (aluminum, Col. 6, lines 48-50); one or more wall panels (1, Fig. 3), wherein the at least a wall panel comprises a metal-containing attachment (3), wherein the metal-containing attachment is configured to be attached to the first attachment (Figs. 17 and 28) or to another metal-containing attachment of another wall panel (Fig. 4), wherein the at least a wall panel is either coupled to the at least a beam by coupling the metal-containing attachment to the first attachment or coupled to the another wall panel by coupling the metal-containing attachment to the another metal-containing attachment (Figs. 4 and 28).  Shimano discloses the wall panel (1) as set forth above, but does not disclose the wall panel comprising a cement containing plate. However, Shimano does In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from using one well known building material in lieu of another. 
Regarding claim 2, Shimano discloses at least a beam (45) of the multiple beam comprises a second attachment (45’, Figs. 17 and 28), wherein the second attachment comprises a metal material (aluminum), wherein the second attachment is configured for coupling to a house foundation (at least indirectly via connections with other members).
Regarding claim 3, Shimano discloses the at least one wall panel (1, Fig. 3) comprises a hollow channel (approximate 3’, Fig. 3) configured for utility connections. 
Regarding claims 5, 14 and 17, Shimano discloses the “cement-containing plate” (2) being coupled to the metal-containing attachment (3) by sheet metal screws (7, Fig. 3).
Regarding claims 9, 15 and 19-21, Shimano discloses a prefab house (Figs. 1-2 and 27) comprising multiple beams (45), wherein the multiple beams form a frame (Fig. 27) of the prefab house, wherein at least a beam (45) of the multiple beams comprises a first attachment (45’), wherein the first attachment comprises a metal material In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from using one well known building material in lieu of another. (Claim 15) Shimano further discloses the coupling between the metal containing attachments (3) is side by side (Fig. 4) and capable of allowing a dimension mismatch of the wall panels.  
Regarding claim 12, Shimano discloses the metal-containing attachment (3) is coupled to a surface of the “cement- containing plate” (2, Fig. 3).
Regarding claim 13, Shimano discloses the metal-containing attachment (3) comprises two plates (considered to be each side of the panel) sandwiching a portion of .


NEW GROUNDS OF REJECTION
Claims 6, 8, 10-11, 16 and  18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimano (U.S. Patent No. 3,738,083) in view of Sample (U.S. Publication No. 2007/0056242).
Regarding claims 6 and 10, Shimano discloses the metal-containing attachment as set forth above, but does not necessarily disclose a metal containing attachment that is partially embedded with a cement containing plate.  However, Sample teaches that it is known to have a “cement containing plate” (20) with a metal containing attachment (10) that is partially embedded within the “cement containing plate” (Fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have incorporated “metal-containing attachments” that can help withstand relative movement between adjacent members without causing distress in concrete.  
Regarding claims 8 and 18, Shimano discloses the at least a wall panel (1) being coupled to the at least a beam (45).  Although Shimano disclose that the use of welds or bolts to connect panels is well known in the art (Col. 1, lines 20-26) but does not disclose the wall panel being coupled via the use of welds or bolts. However, Sample teaches that it is known to have a wall panel having a wall panel (20) with a metal containing attachment (10) that is partially embedded within the panel (Fig. 2). It would have been obvious to one having ordinary skill in the art at the time of the invention to 
Regarding claims 11 and 16, Shimano discloses the “cement-containing plate” (2) as set forth above, but does not disclose the plate comprising a reinforced mesh wherein the metal-containing attachment is securely coupled to the reinforced mesh.  However, Sample teaches that it is known to have a “cement-containing plate” (20) comprising a metal containing attachment (10) that is embedded.  It would have been obvious to one having ordinary skill in the art at the time of the inventions was filed to have reinforced a cement structure with a material such as a wire mesh that was connected to a metal containing attachment that was also embedded within to result in a system that provided additional strength and ductility. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimano (U.S. Patent No. 3,738,083) in view of Partain III et al. (U.S. Patent Publication No. 2005/0139130).
Regarding claim 7, Shimano discloses the cement containing plate as set forth above, but does not disclose the plate having a mixture of polymer additive or a cellulose additive.  However, Partain III et al. teaches that it is known to have cementitious compositions containing additives such as polymers or cellulose (Para [0068]) to produce a composite that was lightweight and had sufficient strength.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have produced a panel that was cement based that included additives such .  

(2) Response to Argument
Applicant argues that Shimano fails to disclose a wall panel having a cement-containing plate since cement based panels are not commonly known or used in prefabricated houses; or that the cement-containing plate is not coupled to the attachment by sheet metal screws or by bolts; or that Shimano fails to disclose that the cement containing plate comprises a mixture of a cement material and polymer additive or cellulose additive; or Shimano fails to disclose a coupling between the metal- attachments is side by side to allow a dimension mismatch; and Shimano fails to disclose a pin coupling two plates through the cement containing plate. 
In response to Applicant’s arguments, the Examiner respectfully disagrees.  The Examiner contends that although Shimano may not teach a cement based panel, it does not preclude one having ordinary skill in the art to seek out any material that presented properties that were more or less similar and capable of producing the same product.  The Examiner contends that any material would be subjected to being damaged during handling.  
The Examiner also contends that the cement-containing plate is couple to the metal-containing attachment by sheet metal screws.  As set forth above, the Examiner considers the fasteners to at least indirectly couple the cement-containing plate to the metal containing attachment and therefore maintains that Shimano teaches and suggest the coupling of the attachment by fasteners such as sheet metal screws.

Furthermore, Shimano teaches the plates being attached side by side. The Examiner contends that it would be possible for the plates to be out of alignment to a degree at any point during the installation allowing for a dimension mismatch.

For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/James J.Buckle/           Examiner, Art Unit 3633              

/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                                                                                                                                                                                                                       
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/DANIEL J TROY/           Acting Director TC 3600
Conferees:
/HEATHER C SHACKELFORD/           Primary Examiner, OPQA                                                                                                                                                                                             	
/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),